MEMORANDUM **
Zoya Petrovna Milentyeva, a native of Russia and citizen of Uzbekistan, petitions for review of the Board of Immigrations Appeals’ (“BIA”) dismissal of her appeal of an immigration judge’s (“IJ”) order denying her motion to reopen removal proeeed*995ings held in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Celis-Castellano v. Ashcroft, 298 F.3d 888, 890-91 (9th Cir. 2002). We grant the petition for review.
The BIA abused its discretion in denying the motion to reopen because Milentyeva’s evidence of illness on the day of her removal proceeding was sufficient to establish “exceptional circumstances” excusing her failure to appear before the IJ. See 8 U.S.C. § 1229a(b)(5)(c); Singh v. INS, 213 F.3d 1050, 1053 (9th Cir.2000). Accordingly, we grant the petition for review and remand for consideration of Milentyeva’s asylum application.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.